DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 15 and 17 are currently pending.  Claims 11-14 and 16 are canceled.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of detecting one or more epithelial markers in a person suspected of having recurrence of ductal carcinoma in situ, the method comprising providing a sample of blood, cells, or tissue from the person suspected of having recurrence of ductal carcinoma in situ; and detecting one or more epithelial markers in the sample, wherein the one or more epithelial markers comprise estrogen receptor (ER), human epidermal growth factor receptor 2 (HER2), SLC7A5 and/or cMET, classified in G01N 33/57488.
II. Claims 4-6, 15 and 17, drawn to a method of detecting one or more epithelial markers in a person suspected of having invasive carcinoma, the method comprising providing a sample of blood, cells, or tissue from a person suspected of having ductal carcinoma in situ; and detecting one or more epithelial markers in the sample, where the one or more epithelial markers comprise estrogen receptor (ER), human epidermal growth factor receptor 2 (HER2), SLC7A5 and/or cMET, classified in G01N 33/57492.
III. Claims 7-10, drawn to a method of treating recurrence of ductal carcinoma in situ, the method comprising detecting increased expression of one or more epithelial markers in a sample of a subject suspected of having ductal carcinoma in situ, wherein the one or more epithelial markers comprise HER2 and/or SLC7A5; providing to the subject at least one treatment regimen comprising chemotherapy, radiation therapy, endocrine therapy, breast-conserving surgery (lumpectomy), breast-removing surgery (mastectomy), and/or at least one therapeutically effective dose of a compound that inhibits the epithelial expression of HER2 and/or SLC7A5, classified in A61P 35/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since invention I is directed to a patient suspected of having a recurrence of ductal carcinoma in situ, which is not an invasive cancer whereas invention II is directed to a patient suspected of having invasive carcinoma.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since invention I is directed only to detecting epithelial markers in a patient suspected of having a recurrence of ductal carcinoma in situ, whereas invention III is directed to a method of treating recurrence of ductal carcinoma in situ which encompasses administration of compounds used to treat the condition.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since invention II is directed to only detecting epithelial markers in a patient suspected of having invasive carcinoma, whereas invention III is directed to a method of treating recurrence of ductal carcinoma in situ which encompasses administration of compounds used to treat the condition.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., employing different search strategies or search queries as well as searching different classes/subclasses or electronic resources) because the prior art applicable to one method may not be applicable to another method because of the differences as detailed above.  A search designed to locate prior art related to one method will not necessarily reveal the other claimed methods.  Thus the inventions have acquired a separate status in the art in view of their different classification and the inventions have acquired a separate status in the art due to their recognized divergent subject matter.  Furthermore, the Inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  As such a search for all groups would be a burden on the Office.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to the following patentably distinct species:
(1). If Applicant elects invention I (claims 1-3), Applicant is further required to elect: 
(a). Species of one or more epithelial markers (elect one or more of ER, HER2, SLC7A5 and/or cMET).

(2). If Applicant elects invention II (Claims 4-6, 15 and 17), Applicant is further required to elect:
(a). Species of one or more epithelial markers (elect one or more of ER, HER2, SLC7A5 and/or cMET).
 	(b). Species of an invasive carcinoma (claims 4 and 15) 

(3). If Applicant elects invention III (claims 7-10), Applicant is further required to elect:
(a). Species of one or more epithelial markers (elect one or more of ER, HER2, SLC7A5 and/or cMET).
(b). Species of a compound that inhibits the epithelial expression of HER2 (claim 8).
(c). Species of a compound that inhibits the epithelial expression of SLC7A5 (claim 8).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10, 15 and 17 are generic to one or more patentably distinct species as detailed above.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election since no telephone communication needs be made where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone (see MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627

KRM